DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the request for continued examination filed on 2/10/2022.
Claims 1-29 were pending. Claims 1, 8, & 15 are amended herein. Claims 3, 10, & 17 are cancelled herein. Claims 1-2, 4-9, 11-16, & 18-29 are allowed. 


Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Sasha Vujcic #76,485 on 3/8/2022.
Amendments to the Claims:
This listing of claims will replace all prior versions and listing of the claims in the application.
Listing of Claims:
1.             (Currently Amended) A non-transitory computer-readable storage medium having computer-executable instructions stored thereon that, upon execution by a processor, cause the processor to:
receive an indicator of a functionality;
map the indicator to a first service and a second service;
identify a policy based on the first service and the second service, wherein the policy is used to determine a location of deployment based on whether a dependency exists between the cluster of hosts, wherein the policy is used to determine whether to deploy the first service and the second service on a same cluster of hosts or on different clusters of hosts; and
determine, based on the policy, a first location of deployment for the first service and a second location of deployment of the second service.

3.             (Canceled)

8.             (Currently Amended) An apparatus, comprising a processor and a memory, wherein the memory includes programmed instructions that, when executed by the processor, cause the apparatus to:
receive an indicator of a functionality;
map the indicator to a first service and a second service;
identify a policy based on the first service and the second service, wherein the policy is used to determine a first location of deployment and a second location of deployment based on whether a dependency exists between the first service and the second service, wherein the policy is associated with a cluster of hosts, wherein the policy is used to determine whether to deploy the first service and the second service on a same cluster of hosts or on different clusters of hosts; and
determine, based on the policy, locations of deployment for the first service and the second service.

10.          (Canceled)

15.          (Currently Amended) A computer-implemented method comprising:
receiving an indicator of a functionality;

identify a policy based on the first service and the second service, wherein the policy is used to determine a location of deployment based on whether a dependency exists between the first service and the second service, wherein the policy is associated with a cluster of hosts, wherein the policy is used to determine whether to deploy the first service and the second service on a same cluster of hosts or on different clusters of hosts; and
determining, based on the policy, a first location of deployment and a second location of deployment for the first service and the second service.

17.          (Canceled)


Reasons for Allowance
The following is examiner’s statement of reasons for allowance. The closest discovered prior art includes the prior art of record in addition to:
Peterson et al. (US 10,182,129 B1) which teaches: By using the cross-service static analysis functionality 1060 to detect one or more service dependencies 111A-111N, the optimization system 1050 may generate an optimized configuration that takes advantage of the service dependencies to improve the performance and/or cost of the service-oriented system. In various embodiments, various types of optimizations may be implemented. For example, services with dependencies may be colocated to improve resource usage (e.g., network usage, memory usage, and/or processor usage). As 

Based on the discovered prior art, the examiner concludes that it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art references to achieve the claimed invention. As noted in Unigene Labs., Inc. v. Apotex.lnc., 99 USPQ2d 1858, 1863 (Fed. Cir. 2011) “Obviousness requires more than a mere showing that the prior art includes separate references covering each separate limitation in a claim under examination. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). Rather, obviousness requires the additional showing that a person of ordinary skill at the time of the invention would have selected and combined those prior art elements in the normal course of research and development to yield the claimed invention. Id. at 421...” As such a review of Claims 1-2, 4-9, 11-16, & 18-29 indicated claims 1-2, 4-9, 11-16, & 18-29 are allowable over the prior art of record.


Conclusion
    Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MOREAU whose telephone number is (571) 272-5179.  The examiner can normally be reached on Monday to Thursday and alternate Fridays.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/AUSTIN J MOREAU/Primary Examiner, Art Unit 2446